 

Exhibit 10.1

 

EXECUTION VERSION

 

TERMINATION AND RELEASE AGREEMENT

 

This TERMINATION AND RELEASE AGREEMENT, dated as of August 2, 2016 (this
“Agreement”), is made by and among New York REIT, Inc., a Maryland corporation
(“Giants”), New York Recovery Operating Partnership, L.P., a Delaware limited
partnership and the operating partnership of Giants (the “Operating Partnership”
and together with Giants, the “Giants Parties”), JBG Properties Inc., a Maryland
corporation (“Jaguar Properties”), JBG/Operating Partners, L.P., a Delaware
limited partnership (“Jaguar Operating Partners” and together with Jaguar
Properties, the “Jaguar Management Entities”) and the Jaguar Properties
affiliates listed on Schedule A to the Master Combination Agreement (as defined
below) (the “Jaguar Funds” and together with the Jaguar Management Entities, the
“Jaguar Parties” and together with the Giants Parties, collectively, the
“Parties”).

 

RECITALS

 

WHEREAS, the Parties entered into a Master Combination Agreement, dated as of
May 25, 2016 (the “Master Combination Agreement”).

 

WHEREAS, pursuant to Section 1.7 of the Master Combination Agreement, each
Jaguar Party has irrevocably appointed Jaguar Properties as its representative
(the “Jaguar Representative”) and to be the agent, proxy and attorney-in-fact
for it regarding any matter relating to or arising from the Master Combination
Agreement, including the full power and authority on its behalf to (a) terminate
the Master Combination Agreement, (b) dispute, compromise, settle and pay any
claims arising in connection with the Master Combination Agreement or the
Transactions and (c) take all other actions to be taken by or on its behalf in
connection with the Master Combination Agreement.

 

WHEREAS, Giants and the Jaguar Representative desire to terminate the Master
Combination Agreement and settle any and all claims between or among the Parties
that could be made in connection with or arising out of the Master Combination
Agreement, any Ancillary Document or the Transactions.

 

WHEREAS, in connection with entering into the Master Combination Agreement,
Jaguar Operating Partners and certain Giants stockholders entered into a Support
Agreement dated as of May 25, 2016 (the “Support Agreement”) that terminates
upon the valid termination of the Master Combination Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1           Definitions. Unless otherwise specifically defined herein,
each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Master Combination Agreement.

 

ARTICLE II
TERMINATION AND EXPENSE REIMBURSEMENT

 

Section 2.1           Termination of Master Combination Agreement. Contingent
upon the receipt by the Jaguar Parties of the Payment (defined below) described
in Section 2.3 below, effective immediately, the Master Combination Agreement is
terminated and the Closing and the Transactions are abandoned by mutual
agreement pursuant to Section 8.1(a) of the Master Combination Agreement.
Notwithstanding anything in the Master Combination Agreement to the contrary,
including Section 8.3 thereof, the Master Combination Agreement is, as of the
execution and delivery of this Agreement by all Parties, null and void and of no
further force or effect whatsoever, and all rights and obligations of any party
thereto are terminated.

 

Section 2.2           Termination of the Non-Disclosure Agreement. The
Confidentiality Agreement by and among the Giants Parties and Jaguar Properties,
dated January 29, 2016 (the “Confidentiality Agreement”) is terminated and is,
as of the execution and delivery of this Agreement by all Parties, null and void
and of no further force or effect whatsoever and all rights and obligations of
any party thereto are terminated.

 



 1 

 

 

Section 2.3           Expense Reimbursement.

 

(a)           Simultaneously with the execution of this Agreement, the Giants
Parties are paying to the Jaguar Parties an amount in cash equal to $9,500,000
(the “Payment”), in immediately available funds (pursuant to the written
instructions previously provided to the Giants Parties by the Jaguar Parties).
The Payment represents the reimbursement of $10,000,000 in expenses incurred by
the Jaguar Parties in connection with the Transactions minus the amount due to
the Giants Parties by the Jaguar Parties pursuant to Section 2.3(b) below.

 

(b)           The Parties acknowledge and agree that the Jaguar Parties have
agreed to reimburse the Giants Parties for $500,000 of expenses incurred by the
Giants Parties in connection with the Transactions, which reimbursement shall be
deemed satisfied upon the Giants Parties making the Payment pursuant to Section
2.3(a).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Giants Parties. Each
of the Giants Parties represents and warrants to the Jaguar Parties that: (a) it
has all necessary corporate or limited partnership power and authority, as
applicable, to execute and deliver this Agreement and to perform its obligations
hereunder; (b) the execution, delivery and performance of this Agreement and the
actions contemplated hereby have been duly and validly authorized by all
necessary corporate and limited partnership action, and no other corporate or
limited partnership proceedings on the part of the Giants Parties, as
applicable, are necessary to authorize the execution and delivery by the Giants
Party of this Agreement, including approval of the Giants Board; and (c) this
Agreement has been duly executed and delivered by each Giants Party and,
assuming due and valid authorization, execution and delivery hereof by each of
the Jaguar Parties, is a valid and binding obligation of such Giants Party,
enforceable against such Giants Party in accordance with its terms, except as
the enforcement hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at Law).

 

Section 3.2           Representations and Warranties of the Jaguar Parties. Each
of the Jaguar Parties represents to the Giants Parties that: (a) it and each of
its Subsidiaries has all necessary organizational power and authority to execute
and deliver this Agreement (or that the Jaguar Representative has all necessary
corporate power and authority to execute and deliver this Agreement on its
behalf ) and to perform its obligations hereunder; (b) the execution, delivery
and performance of this Agreement and the actions contemplated hereby have been
duly and validly authorized by all necessary corporate or other organizational
formalities, and no other organizational action is necessary to authorize the
execution and delivery by it or on its behalf or that of any of its
Subsidiaries; (c) this Agreement has been duly executed and delivered by it and
its Subsidiaries (as applicable) and, assuming due and valid authorization,
execution and delivery hereof by each of the Giants Parties, is a valid and
binding obligation of such Jaguar Party or each such Subsidiary, enforceable
against such Jaguar Party or its Subsidiaries in accordance with its terms,
except as the enforcement hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at Law); (d) neither such Jaguar Party nor any of its Affiliates is party to any
agreement, commitment or other arrangement or understanding that imposes any
ongoing obligations that would prevent or restrict any Person from entering into
or consummating any transaction with Giants or any Giants Subsidiary or any of
their respective properties; and (e) the Jaguar Parties have delivered to the
Giants Parties a true, correct and complete itemization, in reasonable detail,
of all expenses of the Jaguar Parties being reimbursed hereunder pursuant to
Section 2.3(a).

 



 2 

 

 

ARTICLE IV

RELEASES AND COVENANT NOT TO SUE; INDEMNIFICATION

 

Section 4.1           Giants Parties’ Release. Effective upon (a) the execution
and delivery of this Agreement by all Parties and (b) receipt by the Jaguar
Parties of the Payment by the Giants Parties as provided in Section 2.3 above,
each of the Giants Parties, for itself and for each of its officers, directors,
employees, predecessor entities, subsidiaries, divisions, attorneys, insurers,
agents, successors and assigns and Affiliates (as defined below) (the “Giants
Releasing Parties”), hereby fully, completely, finally, and forever releases and
discharges each of the Jaguar Parties and each of their respective past and
present subsidiaries, officers, directors, general partners, managing members
and employees, as well as the heirs, executors, Affiliates, administrators,
attorneys, accountants, investment bankers, financial or investment advisors,
commercial bankers, insurers and co-insurers, predecessors, successors, and
assigns of any of them (collectively, “Jaguar Released Persons”) from any and
all claims, debts, rights, actions, causes of action, liabilities, demands and
charges of whatever nature, known or unknown, without regard to the subsequent
discovery or existence of different or additional facts, whether based on
federal, state, local, statutory or common law or any other law, rule or
regulation, at law or in equity, arising out of, or relating to, directly or
indirectly: (i) the Master Combination Agreement, the Support Agreement, the
Confidentiality Agreement or the transactions contemplated thereby, including
any claim relating to the termination of the Master Combination Agreement and
any acts, omissions, disclosures or communications related to the Master
Combination Agreement, the Support Agreement, the Confidentiality Agreement or
the transactions contemplated thereby, (ii) the events leading to the
termination of the Master Combination Agreement, (iii) any deliberations or
negotiations in connection with the Master Combination Agreement, the Support
Agreement, the Confidentiality Agreement and this Agreement, or (iv) any SEC
filings, public filings, periodic reports, press releases, proxy statements or
other statements issued, made available or filed relating directly or indirectly
to the transactions contemplated by the Master Combination Agreement (the
“Giants Released Claims”); provided that, for the avoidance of doubt, nothing
contained herein shall be deemed to release any Jaguar Party from its respective
obligations under this Agreement. As used herein, a Party’s “Affiliates” are all
persons or entities that control, are controlled by or are under common control
with such Party, and “control” means either (i) ownership of a majority of the
equity interests of an entity or (ii) the ability to control the day to day
activities of any entity through appointment of a majority of the members of the
board of directors or similar governing body.

 

Section 4.2           Jaguar Parties’ Releases. Effective upon (a) the execution
and delivery of this Agreement by all Parties and (b) payment of the Payment by
the Giants Parties as provided in Section 2.3 above, each of the Jaguar Parties,
for themselves and for each of their officers, directors, employees, predecessor
entities, subsidiaries, divisions, attorneys, insurers, agents, successors and
assigns and Affiliates (the “Jaguar Releasing Parties”), hereby fully,
completely, finally, and forever releases and discharges each of the Giants
Parties and each of their respective past and present subsidiaries, officers,
directors, general partners, managing members and employees, as well as the
heirs, executors, Affiliates, administrators, attorneys, accountants, investment
bankers, financial or investment advisors, commercial bankers, insurers and
co-insurers, predecessors, successors, and assigns of any of them (collectively,
“Giants Released Persons” and together with the Jaguar Released Persons, the
“Released Persons”) from any and all claims, debts, rights, actions, causes of
action, liabilities, demands and charges of whatever nature, known or unknown,
without regard to the subsequent discovery or existence of different or
additional facts, whether based on federal, state, local, statutory or common
law or any other law, rule or regulation, at law or in equity, arising out of,
or relating to, directly or indirectly: (i) the Master Combination Agreement,
the Support Agreement, the Confidentiality Agreement or the transactions
contemplated thereby, including any claim relating to the termination of the
Master Combination Agreement, and any acts, omissions, disclosures or
communications related to the Master Combination Agreement, the Support
Agreement, the Confidentiality Agreement or the transactions contemplated
thereby, (ii) the events leading to the termination of the Master Combination
Agreement, (iii) any deliberations or negotiations in connection with the Master
Combination Agreement, the Support Agreement, the Confidentiality Agreement and
this Agreement, or (iv) any SEC filings, public filings, periodic reports, press
releases, proxy statements or other statements issued, made available or filed
relating directly or indirectly to the transactions contemplated by the Master
Combination Agreement (the “Jaguar Released Claims” and together with the Giants
Released Claims, the “Released Claims”); provided that, for the avoidance of
doubt, nothing contained herein shall be deemed to release the Giants Parties
from their respective obligations under this Agreement, including with respect
to its payment obligation in Section 2.3 above.

 



 3 

 

 

Section 4.3           Release and Waiver of Known and Unknown Claims by the
Parties. Without limiting the general effect of Sections 4.1 and 4.2, the
Parties further agree that they each shall be deemed to have, with respect to
all Released Claims released by them, waived any and all provisions, rights and
benefits conferred by any law of any jurisdiction, state or territory of the
United States (including but not limited to Maryland and Delaware), or any
principle of common law, which provides that a general release does not extend
to unknown claims of a creditor which if known would have affected the
creditor’s settlement with the debtor. The Parties agree and acknowledge that
they may hereafter discover facts in addition to or different from those which
any Party now knows or believes to be true with respect to Released Claims, but
the Parties agree that they each shall be deemed to have fully, finally, and
forever settled and released any and all of the Giants Released Claims and any
and all of the Jaguar Released Claims, respectively, whether known or unknown,
suspected or unsuspected, contingent or non-contingent, accrued or unaccrued,
whether or not concealed or hidden, which now exist, or heretofore have existed
upon any theory of law or equity now existing or coming into existence in the
future. The Parties acknowledge that the foregoing waivers were separately
bargained for and are material elements of this Agreement of which the releases
and waivers are a part.

 

Section 4.4           Covenant Not to Sue. Other than any action or proceeding
to enforce the terms of this Agreement, none of the Parties hereto shall
encourage, solicit, initiate, institute, commence, continue, file, or otherwise
prosecute, directly or indirectly, or through third parties, any lawsuit, cause
of action, claim, demand, or legal proceeding, for or arising out of or relating
to any Giants Released Claims or Jaguar Released Claims against any Party or any
Jaguar Released Person or Giants Released Person.

 

Section 4.5           Litigation Cooperation. From and after the date hereof,
the Parties shall reasonably maintain and provide information to and reasonably
cooperate with one another with respect to any litigation regarding the Master
Combination Agreement in which the Parties are co-defendants. This shall
include, but is not necessarily limited to, attending depositions, trials or
hearings with reasonable prior notice (without the necessity of a subpoena or
personal service by any Party to another Party); providing any relevant
documents and other tangible things requested by another Party; not objecting to
reasonable efforts by another Party to obtain relevant documents or other
discovery; and protecting, preserving and maintaining records and correspondence
held by the Parties’ senior executives and directors with respect to the Master
Combination Agreement; provided, however, that nothing in this Section 4.5 shall
require any Party to provide any document or information that (i) is subject to
confidentiality obligations to a third party (provided, however, that each of
the Giants Parties and the Jaguar Parties, as applicable, shall use their
commercially reasonable efforts to obtain the required consent of such third
party to such access or disclosure), (ii) the disclosure of which would violate
any Law, (iii) is subject to any attorney-client, attorney work product or other
legal privilege or (iv) that Parties reasonably believe is competitively
sensitive with respect to the other Party.

 

Section 4.6           Non-Admission of Liability. This Agreement is made in
compromise and settlement of all Released Claims. Nothing contained in this
Agreement shall be construed, in any fashion, as an admission of liability or
wrongdoing by any Person, or of the existence or non-existence of any fact. No
party hereto shall assert that this Agreement constitutes any such admission, or
offer this Agreement as evidence in any action or proceeding (other than to
enforce or for breach of this Agreement) for any purpose.

 

Section 4.7           Released Claims. Each Party represents and warrants to the
other Parties that it has not directly or indirectly transferred, assigned or
otherwise disposed of, any Released Claim or any interest therein or part
thereof, and that it has the full authority to release any and all Released
Claims released by it pursuant to this Agreement.

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1           Publicity. As promptly as practicable following the
execution and delivery of this Agreement, the Parties shall issue a joint press
release announcing the execution of this Agreement and the termination of the
Master Combination Agreement, in a form proposed by the Giants Parties and
approved by the Jaguar Representative, such approval not to be unreasonably
withheld, conditioned or delayed. Prior to releasing any further press release
or other public announcement (including any document filed with the Securities
and Exchange Commission) with respect to this Agreement or the Master
Combination Agreement, any of the transactions contemplated thereby or any of
the discussions between the Parties related to those agreements or any other
transaction, the releasing Party shall, to the extent reasonably practicable,
provide the other Party an opportunity to review and comment on such release or
announcement.

 



 4 

 

 

Section 5.2           Non-Disparagement. The Parties shall not, and shall not
authorize any other Person to, disparage any other Party or any of its
directors, officers, employees or properties in any manner that would reasonably
be expected to harm the business, business reputation or personal reputation of
such other Party, or any of its directors, officers or employees. The foregoing
shall not be violated by truthful statements (a) in response to legal process,
required governmental testimony or filings, or (b) made in the course of any
administrative or arbitral proceedings (including, without limitation, testimony
given under oath pursuant to subpoena or compulsory notice in connection with
such proceedings), or (c) necessary to rebut any untrue public statements made
by another Party. The restrictions set forth in this Section 5.2 shall apply for
a period of two years from the date of this Agreement.

 

Section 5.3           Confidential Information.           

 

(a)           Each of the Giants Parties, on the one hand, and the Jaguar
Parties, on the other hand, may be referred to herein as a “Disclosing Party”
and a “Receiving Party” with respect to the disclosure or receipt of
Confidential Information (as defined below). Each Party and its Affiliates
shall, and shall cause any of its or their directors, managers (including New
York Recovery Advisors, LLC and any of its Affiliates), officers, members,
employees and professional advisors (including attorneys, accountants, financial
advisors, and investment banks) (collectively, “Representatives”) to, promptly
destroy or return to the other Party all written materials (including materials
delivered or provided in electronic form) embodying or containing Confidential
Information of a Disclosing Party (including all summaries, copies, notes and
excerpts of such Confidential Information) in the possession of it or its
Representatives. Each Party shall promptly confirm in writing to the Disclosing
Party that all of such Confidential Information has been destroyed or returned
to the Party from whom it was received; provided, however, each Party and its
Representatives may retain copies of such materials solely to the extent,
required by laws, rules, or regulations by which such Party is bound, pursuant
to and consistent with such Party’s document-retention policies or pursuant to
such party’s automatic archiving and back-up procedures. Notwithstanding the
foregoing, each Party and its Representatives shall continue to be bound by its
obligations of confidentiality hereunder and shall restrict access to, and use
of, any Confidential Information for so long as any such Confidential
Information is retained by it and, except as otherwise provided in this Section
5.3(a), shall not disclose such retained Confidential Information to any Person
without the prior written consent of the Disclosing Party or Person who provided
such information. Notwithstanding the foregoing, each Party and its
Representatives may disclose retained Confidential Information of another Party
or Person if, but only to the extent, required to comply with binding orders
(including subpoenas, interrogatories, requests for information) of governmental
entities or self-regulatory bodies that have jurisdiction over the Parties;
provided that (to the greatest extent permitted) the applicable Receiving Party
(i) gives the Disclosing Party prompt written notice to allow the Disclosing
Party to seek, at its own expense, a protective order or other appropriate
remedy, (ii) upon being advised by the applicable Receiving Party’s counsel that
disclosure is required, discloses (or its Representative discloses) only the
portion of such retained Confidential Information as is reasonably required to
comply with any legally binding obligation or (iii) if so requested by the
Disclosing Party, and at such Party’s expense, uses commercially reasonable
efforts to obtain confidential treatment for any retained Confidential
Information so disclosed. Without limiting the generality of the foregoing, each
Party shall take reasonable commercial measures to avoid any unauthorized
disclosure, dissemination or use of retained Confidential Information of any
Disclosing Party, including, at a minimum, such measures it takes to protect its
own confidential information of a similar nature. For purposes of this Section
5.3, the reference of the “Parties” shall mean the Giants Parties on the one
hand and the Jaguar Parties on the other hand.

 

(b)           As used in this Agreement, “Confidential Information” means all
private, proprietary or non-public information (including, without limitation,
any trade secret of the Disclosing Party, New York Recovery Advisors, LLC or
their respective Affiliates) disclosed by the Disclosing Party, New York
Recovery Advisors, LLC or their respective Affiliates to the Receiving Party
prior to, on or after the date hereof, regardless of the form (written, oral or
electronic) in which it is disclosed. Confidential Information includes (a) all
such disclosed private, proprietary or non-public information related to the
business activities, assets, portfolio companies, finances, operations or
prospects of the Disclosing Party, New York Recovery Advisors, LLC or their
respective Affiliates; and (b) all documents or materials prepared by the
Receiving Party that contain, are derived from, summarize, analyze, or are based
upon Confidential Information of the other party. Confidential Information does
not include any information that (i) is or becomes publicly known or available
without breach of this Agreement, (ii) was within the Receiving Party’s or its
Representatives’ possession or known by Receiving Party or its Representatives
prior to its receipt of such information; provided that the source of such
information was not, to the actual knowledge of the Receiving Party, bound by a
contractual, legal or fiduciary obligation of confidentiality to the Disclosing
Party with respect to such information, (iii) is received by Receiving Party or
its Representatives on a non-confidential basis from a party who, to the actual
knowledge of the Receiving Party (after reasonable inquiry), is not bound by a
contractual, legal or fiduciary obligation of confidentiality to the Disclosing
Party with respect to such information, or (iv) is independently developed by
the Receiving Party or its Representatives without reliance on, or reference to,
Confidential Information.

 



 5 

 

 

Section 5.4           Standstill. Each Party agrees that, for a period of 12
months from the date hereof, neither such Party nor any of its Representatives
acting on its behalf nor any of its successor or assigns will (and neither such
Party nor they will assist or encourage others to), directly or indirectly,
unless and until such Party or they shall hereafter have been specifically
invited in writing by the board of directors of the other Party: (a) acquire or
agree, offer, seek or propose to acquire, or cause to be acquired, directly or
indirectly, by purchase or otherwise, ownership (including, without limitation,
beneficial ownership as defined in Rule 13d-3 of the Exchange Act) of any voting
securities or direct or indirect rights or options to acquire any voting
securities of such other Party or any subsidiary thereof, or of any successor to
or person in control of such other Party, any of the assets (except in the
ordinary course thereof, or of any successor to or person in control of such
other Party, any of the assets (except in the ordinary course of business) or
businesses of such other party or any subsidiary or division thereof or of any
such successor or controlling person or any bank debt, claims or other
obligations of such other Party or any rights or options to acquire such
ownership (including from a third party); (b) seek or propose to influence or
control the management or policies of such other Party or to obtain
representation on such other Party’s board of directors, or solicit, or
participate in the “solicitation” of, any “proxies” (as such terms are used in
the Exchange Act) or consents with respect to any securities of such other
Party, or to make any public announcement with respect to any of the foregoing;
(c) make any public announcement with respect to, or submit a proposal for, or
offer of (with or without conditions) any merger, consolidation, business
combination, tender or exchange offer, restructuring or other extraordinary
transaction involving such other Party or any of its subsidiaries or their
securities or assets; (d) enter into any discussions, negotiations, arrangements
or understandings with any third party with respect to any of the foregoing, or
otherwise form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any of the foregoing;
or (e) make any public announcement with respect to any of the foregoing. Such
Party and its Representatives acting on such Party’s behalf also agree during
such period not to make any proposal, statement or inquiry, or disclose any
intention, plan or arrangement, whether written or oral, inconsistent with the
foregoing. Such Party will promptly advise such other Party of any inquiry or
proposal made to such Party with respect to any of the foregoing. Such Party
represents and warrants that, as of the date hereof, neither such Party nor any
of its Affiliates beneficially own any securities of such other Party. For
purposes of this Section 5.4, the reference of the “Parties” shall mean the
Giants Parties on the one hand and the Jaguar Parties on the other hand.

 

Section 5.5           Non-Solicit. Each Party agrees that for a period of 12
months from the date hereof, no members of the Deal Team (as defined below)
shall directly or indirectly, or direct any of their respective Representatives
to, solicit for employment, hire or employ any officers, managers or employees
of the other Party or any advisor of the other Party providing asset or property
management services, or its or their Affiliates; provided that, the foregoing
provision shall not preclude such Party from soliciting or hiring any such
person who (i) responds to a good faith generalized solicitation for employees
through advertisements or search firms, provided that such Party does not
instruct, encourage or advise such firm to approach any such officer, manager or
employee, and such searches are not targeted or focused on such other Party or
its officers, managers or employees or (ii) independently approaches the other
Party to seek employment. For purposes hereof, the term “Deal Team” means the
directors, officers and employees of such Party or its affiliates who are
assigned or had been assigned to work with such other Party with respect to the
Confidentiality Agreement, Master Combination Agreement or this Agreement or
have received Confidential Information. For purposes of this Section 5.5, the
reference of the “Parties” shall mean the Giants Parties on the one hand and the
Jaguar Parties on the other hand.

 

Section 5.6           Cooperation. The Parties shall, and shall cause each of
their affiliates to, cooperate and take, or cause to be taken all commercially
reasonable and lawful actions as may be necessary or appropriate to withdraw all
applications, notices, petitions and filings made with, and to terminate all
proceedings before, a Governmental Entity in connection with the Transactions.

 

Section 5.7           Independent Legal Advice. Each Party acknowledges,
warrants and represents that it has sought such independent legal advice as it
deems necessary with respect to the advisability of making this Agreement and
the meaning and effect of all aspects of this Agreement, and executes this
Agreement with full knowledge of all rights which it may have. Each Party
represents that it enters into this Agreement freely, knowingly and voluntarily,
and that the execution and delivery of this Agreement is not the result of any
fraud, duress, mistake or undue influence whatsoever.

 



 6 

 

 

Section 5.8           Further Assurances. The Parties agree to take such
reasonable steps or execute such reasonable documents as may be necessary in the
future to effectuate the terms of this Agreement.

 

Section 5.9           Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile, portable
document format (.pdf) or other electronic means shall be effective as delivery
of a manually executed counterpart to this Agreement.

 

Section 5.10           Notices. All notices, requests, demands, claims and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given (a) when received if
delivered personally; (b) when transmitted if transmitted by e-mail of a pdf
attachment and the hard copy is sent by the next Business Day by reliable
overnight delivery service (with proof of service) or hand delivery); and (c)
the Business Day after it is sent, if sent for next day delivery by reliable
overnight delivery service (with proof of service), hand delivery or certified
or registered mail (return receipt requested and first-class postage prepaid),
addressed as follows (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 5.10):

 



if to the Giants Parties, to:

 

New York REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention:Chief Executive Officer

E-mail:mhappel@nyrt.com

 

with copies to (which shall not constitute notice):

 

New York REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention:Legal Department

E-mail:mead@nyrt.com

 

And

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Phone:(212) 969-3000

Facsimile:(212) 969-2900

Attention:Steven L. Lichtenfeld, Esq.

E-mail:slichtenfeld@proskauer.com

 

if to the Jaguar Parties, to:

 

JBG Properties Inc.

4445 Willard Avenue, Suite 400

Chevy Chase, Maryland 20815

Attention:W. Matthew Kelly

E-mail:mkelly@jbg.com

 



 7 

 

 

with copies to (which shall not constitute notice):

 

JBG Properties Inc.

4445 Willard Avenue, Suite 400

Chevy Chase, Maryland 20815

Attention:Legal Department

 

Hogan Lovells US LLP



Columbia Square 

555 Thirteenth Street, NW



Washington, District of Columbia 20004 

Phone:(202) 637-5868

Facsimile:(202) 637-5910

Attention:David W. Bonser, Esq.

E-mail:david.bonser@hoganlovells.com

 





 

Any Party may unilaterally change the identity of the person to receive notice
or the address or other information for delivery of such notice in a notice
conforming to the requirements of this Section.

 

Section 5.11           Entire Agreement; Assignment. This Agreement constitutes
the entire agreement among the Parties with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, both written and
oral, among or between the Parties or any of them with respect to the subject
matter hereof. This Agreement may not be assigned by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Parties.

 

Section 5.12           Payment of Expenses. Each Party shall bear its own
expenses incident to preparing, negotiating, entering into, and performing its
obligations under, this Agreement.

 

Section 5.13           Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by rule of Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in a manner
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

 

Section 5.14           No Third-Party Beneficiaries. Each Party hereto
acknowledges and agrees that each of the non-Party Released Persons are express
and intended third party beneficiaries of the releases of such non-Party
Released Persons contained in Section 4.1 and Section 4.2 and the covenants not
to sue contained in Section 4.4, and shall be entitled to enforce rights under
such sections to the same extent that such non-Party Released Persons could
enforce such rights if they were a party to this Agreement. Except as provided
in the preceding sentence, no Person or entity is a third party beneficiary of
this Agreement, and this Agreement is not intended to and shall not confer upon
any Person other than the Parties any rights or remedies whatsoever.

 

Section 5.15           Interpretation. When a reference is made in this
Agreement to Sections, such reference shall be to a Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof. When reference is made herein to a Person, such reference
shall be deemed to include all direct and indirect Subsidiaries of such Person
unless otherwise indicated or the context otherwise requires. All references
herein to the Subsidiaries of a Person shall be deemed to include all direct and
indirect Subsidiaries of such Person unless otherwise indicated or the context
otherwise requires. The Parties agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 



 8 

 

 

Section 5.16           Governing Law; Jurisdiction.

 

(a)           This Agreement, and all claims or causes of actions (whether at
Law, in contract or in tort) that may be based upon, arise out of or related to
this Agreement or the negotiation, execution or performance of this Agreement,
shall be governed by, and construed in accordance with, the Laws of the State of
Maryland without giving effect to conflicts of laws principles (whether of the
State of Maryland or any other jurisdiction that would cause the application of
the Laws of any jurisdiction other than the State of Maryland).

 

(b)           All Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in the Circuit Court for Baltimore City,
Maryland, or if jurisdiction over the matter is vested exclusively in federal
courts, the United States District Court for the District of Maryland, and the
appellate courts to which orders and judgments thereof may be appealed (the
“Chosen Courts”). Each of the Parties hereby irrevocably and unconditionally (a)
submits to the exclusive jurisdiction of the Chosen Courts for the purpose of
any Action arising out of or relating to this Agreement brought by any Party,
whether sounding in tort, contract or otherwise, (b) consents to the assignment
of any proceeding in the Circuit Court for Baltimore City, Maryland to the
Business and Technology Case Management Program pursuant to Maryland Rule 16-205
(or any successor thereof), (c) agrees not to commence any such action or
proceeding except in such courts, (d) agrees that any claim in respect of any
such action or proceeding may be heard and determined in any Chosen Court, (e)
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding, and (f) waives, to the fullest extent permitted by Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding. Each of the Parties agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each Party
irrevocably consents to service of process in the manner provided for notices in
Section 5.10. Nothing in this Agreement will affect the right of any Party to
serve process in any other manner permitted by Law.

 

Section 5.17            Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.17.

 

 

[Remainder of the Page Intentionally Left Blank]

 



 9 

 

 

IN WITNESS WHEREOF, the Parties have approved and executed this Agreement as of
the date first above written.

 



  NEW YORK REIT, INC.                   By:  /s/ Michael A. Happel     Name:
Michael A. Happel     Title:   Chief Executive Officer and President            
        NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.           By: New York
REIT, Inc., its General Partner                     By:   /s/ Michael A. Happel 
    Name: Michael A. Happel     Title:   Chief Executive Officer and President  

 

 

 

 

  JAGUAR PARTIES:           JBG PROPERTIES, INC.                        
By:        /s/ W. Matthew Kelly     Name:  W. Matthew Kelly     Title:   
Executive Vice President and Assistant Secretary                        
JBG/Operating Partners, L.P.               By: JBG Properties, Inc., its General
Partner                           By: /s/ W. Matthew Kelly       Name: W.
Matthew Kelly       Title:    Executive Vice President and Assistant Secretary  
                      JBG INVESTMENT FUND I, L.P.               By: JBG Real
Estate Associates XXXIV, L.L.C.,       its General Partner                      
    By: /s/ Michael J. Glosserman       Name: Michael J. Glosserman       Title:
Managing Member                         JBG INVESTMENT FUND II, L.P.            
  By: JBG/Fund II Manager, L.L.C.,       its General Partner                    
      By: /s/ Michael J. Glosserman       Name: Michael J. Glosserman      
Title: Managing Member  

 

 

 

 

  JBG INVESTMENT FUND III, L.P.               By: JBG/Fund III Manager, L.L.C.,
      its General Partner                           By: /s/ Michael J.
Glosserman       Name: Michael J. Glosserman       Title: Managing Member      
                  JBG INVESTMENT FUND VI, L.L.C.               By: JBG/Fund VI
Manager, L.L.C.,       its Managing Member                           By: /s/
Michael J. Glosserman       Name: Michael J. Glosserman       Title: Managing
Member                         JBG INVESTMENT FUND VII, L.L.C.               By:
JBG/Fund VII Manager, L.L.C.,       its Managing Member                        
  By: /s/ W. Matthew Kelly       Name: W. Matthew Kelly       Title: Managing
Member                         JBG InVESTMENT FUND VIII, L.L.C.              
By: JBG/Fund VIII Manager, L.L.C.,       its Managing Member                    
      By: /s/ W. Matthew Kelly       Name: W. Matthew Kelly       Title:
Managing Member  

 

 

 

 

  JBG InVESTMENT FUND IX, L.L.C.               By: JBG/Fund IX Manager, L.L.C.,
      its Managing Member                           By: /s/ W. Matthew Kelly    
  Name:   W. Matthew Kelly       Title:     Managing Member                    
    JBG/Urban direct member, L.l.c.               By: JBG/Company Manager IV,
L.L.C.,       its Managing Member                           By: /s/ W. Matthew
Kelly       Name: W. Matthew Kelly       Title:    Managing Member              
          JBG/RECAP INVESTORS, L.L.C.               By: JBG/Company Manager II,
L.L.C., its       Managing Member                           By:  /s/ Michael J.
Glosserman       Name:  Michael J. Glosserman       Title:     Managing Member  
                      JBG/SEFC FUND INVESTORS, L.L.C.               By:
JBG/Company Manager II, L.L.C., its       Managing Member                      
    By: /s/ Michael J. Glosserman       Name:  Michael J. Glosserman      
Title:     Managing Member                         JBG/SEFC PARTNERS, L.L.C.    
                      By:        /s/ Michael J. Glosserman       Name:  Michael
J. Glosserman       Title:    Managing Member  

 

 

 